Brown, Judge:
In the circumstances here an informal opinion seems to be all that is required. The evidence before me sufficiently connects the case at bar with the test case, reappraisement 118119-A, Reap. Dec. 4516. I therefore find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are as set forth in schedule A, attached to my decision herein and made a part hereof. Judgment will be rendered accordingly.

*585